Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 21, “induction coil” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 23, 24 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Fleischhauer (U. S. Patent 5,726,421).
Regarding claim 16, Fleischhauer, see figure 2A, discloses an aerosol-generating device configured to heat an aerosol-forming substrate 23 to form an inhalable aerosol, the aerosol-generating device comprising: a heating chamber 50A configured to heat the aerosol-forming substrate 23, the heating chamber 50A comprising a first end having an opening, a second end having a base 50 , and a side wall extending between the opening and the base 50 , wherein a cavity is defined by inner surfaces of the base 50 and the side wall, and a peripheral portion of the base is contoured to provide a chamfered or filleted intersection between the inner surfaces of the base  and the side wall; a heating assembly; and a power supply 37.
Regarding claim 17, Fleischhauer, see figure 2A, discloses the side wall extends substantially in a direction perpendicular to the base 50.
Regarding claim 18, Fleischhauer, see figure 2A, discloses the chamfered or filleted intersection between the inner surfaces of the base 50 and the side wall extends substantially around a circumference of the base 50.
Regarding claim 23, Fleischhauer, see figure 2A, discloses the heating assembly comprises an external heater 120.
Regarding claim 24, Fleischhauer, see figure 2A, discloses the opening of the heating chamber is defined by the side wall, the opening configured to oppose the base 50.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fleischhauer in view of Rojo-Calderon (U. S. Patent 2019/0053541).
Regarding claim 21, Fleischhauer discloses the claimed invention except for the heater is a susceptor and the heating assembly further comprises an inductor coil.  Rojo-Calderon discloses coil at L22.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Fleischhauer to provide such feature as taught by Rojo-Calderon so as to provide for efficient heating of blade 23.
Claims 16, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bilat (U. S. Patent 10.299,514) in view of Fleischhauer.
Claims 16, 22,  Bilat discloses an aerosol-generating device configured to heat an aerosol-forming substrate 210 to form an inhalable aerosol, the aerosol-generating device comprising: a heating chamber  configured to heat the aerosol-forming substrate 210, the heating chamber comprising a first end having an opening, a second end having a base 205, and a side wall extending between the opening and the base 205 , wherein a cavity is defined by inner surfaces of the base 205 and the side wall, a heating assembly; and a power supply 207 .  Bilat discloses the claimed invention except for a peripheral portion of the base is contoured to provide a chamfered or filleted intersection between the inner surfaces of the base and the side wall.  Fleischhauer discloses a chamfered at 50A.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Bilat to provide such features as taught by Fleischhauer so as to provide more sealing.  For claim 25 the Bilat base and side walls are integrally formed.  
Claims 19-20, 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references discloses the heating assembly comprises a heater extending into the heating chamber through an inner portion of the base, and the inner portion of the base is contoured to provide a chamfered or filleted intersection between the base and the heater, the base is removable from the aerosol-generating device,  the base is removable and insertable through the opening at the first end of the heating chamber, the base is removable and insertable through an opening in a side wall of the heating chamber adjacent to the second end of the heating chamber,  the base has engagement means for engagement with a removal tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831